Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered January 3, 2008 in an action pursuant to RPAPL article 15. The judgment, after a nonjury trial, inter alia, adjudged that the survey prepared by plaintiffs’ surveyor accurately establishes the boundary lines of the parties’ lands.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs. Present — Hurlbutt, J.P., Martoche, Garni, Green and Pine, JJ.